 Case 19-56240-lrc      Doc 14     Filed 06/14/19 Entered 06/14/19 07:15:18         Desc
                                         Page 1 of 3


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

IN RE:                                         )
                                               )      CHAPTER 13
ANGELA EVON LOVE                               )      CASE NO.: 19-56240-LRC
                                               )
                                               )
         DEBTOR.                               )

                            CHAPTER 13 TRUSTEE'S
               OBJECTION TO CONFIRMATION & MOTION TO DISMISS

        Melissa J. Davey, Chapter 13 Trustee, objects to confirmation of the plan and moves
to dismiss this case pursuant to 11 U.S.C. Section 1307(c) for the following reasons:

         1.   The Debtor has failed to file an Employment Deduction Order.

        2.    Pursuant to information received from the Internal Revenue Service, 2018 tax
returns have not been provided to the taxing authorities, preventing the Chapter 13 Trustee
from evaluating the feasibility of the Chapter 13 Plan in violation of 11 U.S.C. Sections
1322(d) and 1325(a)(6).

        3.      As the Debtor received a Chapter 7 discharge on June 26, 2015, the proposal
to pay unsecured creditors a zero percent (0%) dividend may indicate a lack of good faith in
violation of 11 U.S.C. Section 1325(a)(3).

        4.      The Debtor’s Chapter 13 Plan fails to provide for an increase in plan
payments when the direct payments of $356.00 per month for Aaron's end in December
2019 and $184.00 per month for when Debtor's 401(k) loan ends November 2019, in
possible violation of 11 U.S.C. Sections 1325(a)(3), 1325(b)(1)(B) and 1325(b)(2)(A).

     5.     The Chapter 13 Plan does not provide for the correct Applicable
Commitment Period in violation of 11 U.S.C. Sections 1325(b)(1)(B) and 1325(b)(4)(B).

        6.      Section 3.6 of the proposed Chapter 13 plan either (1) fails to provide an
interest rate to be applied to any allowed secured claims not treated specifically under the
plan, preventing the Trustee from properly administering the plan, or (2) improperly crams
down the interest rate to less than the current national prime interest rate. 11 U.S.C. Section
1325(a)(5)(B). See Till v. SCS Credit Corp., 541 U.S. 465 (2004).

         7.   The Trustee requests documentation of the expense in the amount of $170.83
 Case 19-56240-lrc     Doc 14    Filed 06/14/19 Entered 06/14/19 07:15:18         Desc
                                       Page 2 of 3


for education expenses for dependent children on line 29 and $450.00 for child support
income used for expenses not otherwise claimed on form 22C-2 on line 40 of the Form
122C-2 in order to determine whether the expense is reasonable and necessary. 11 U.S.C.
Sections 707(b)(2)(A)(ii)(I) and/or (II) and/or (IV) and/or (V).

        Wherefore, the Trustee moves this Honorable Court to consider the above
objections at the confirmation hearing, deny confirmation of the Chapter 13 plan, dismiss
the case pursuant to 11 U.S.C. Section 1307(c), and for such other and further relief that
this Court deems just and proper.

Dated: June 14, 2019
                                                    /s/William A. Bozarth
                                                    William A. Bozarth
                                                    Attorney for the Chapter 13 Trustee
                                                    GA Bar No. 940530
                                                    260 Peachtree Street, NW, Suite 200
                                                    Atlanta, GA 30303
                                                    Telephone:      (678) 510-1444
                                                    Facsimile:      (678) 510-1450
 Case 19-56240-lrc      Doc 14    Filed 06/14/19 Entered 06/14/19 07:15:18          Desc
                                        Page 3 of 3


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

IN RE:                                        )
                                              )       CHAPTER 13
ANGELA EVON LOVE                              )       CASE NO.: 19-56240-LRC
                                              )
                                              )
         DEBTOR.                              )

                               CERTIFICATE OF SERVICE

       This is to certify that I have on this day electronically filed the foregoing Objection
to Confirmation & Motion to Dismiss using the Bankruptcy Court’s Electronic Case Filing
program, which sends a notice of this document and an accompanying link to this document
to the following parties who have appeared in this case under the Bankruptcy Court’s
Electronic Case Filing program:

Michael F. Burrow court@legalatlanta.com,
burrowlaw4812@gmail.com;BurrowDR76543@notify.bestcase.com

       I further certify that on this day I caused a copy of this document to be served via
United States First Class Mail on the following parties at the address shown for each:

DEBTOR(S):
ANGELA EVON LOVE
3120 REVERE CIRCLE
SNELLVILLE, GA 30039
Dated: June 14, 2019                                  /s/William A. Bozarth
                                                      William A. Bozarth
                                                      Attorney for the Chapter 13 Trustee
                                                      GA Bar No. 940530
                                                      260 Peachtree Street, NW, Suite 200
                                                      Atlanta, GA 30303
                                                      Telephone:      (678) 510-1444
                                                      Facsimile:      (678) 510-1450
